Motion granted only to the extent of amending the designation of the parties to this action so that Chase Manhattan Bank is designated plaintiff-appellant-respondent, The Nissho Pacific Corporation is designated defendant-appellant-respondent and lino ELaiun Kaisha, Ltd. is designated defendant-appellant-respondent. In all other respects the motion is denied, without prejudice, however, to defendant-appellant-respondent lino Kaiun Kaisha, Ltd.’s right to include in its appendix “ such additional parts of the record as are necessary to consider the questions involved.” (CPLR 5528, subd. [to].) Concur — Botein, P. J., McNally, Eager, Steuer and Staley, JJ.